Pricing Supplement No. U248 To the Underlying Supplement dated June 24, 2010, Product Supplement No. U-I dated October 18, 2010, Prospectus Supplement dated March 25, 2009 and Prospectus dated March 25, 2009 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-158199-10 November 19, 2010 $1,444,000 1 Year 6.85% per annum Callable Yield Notes due November 29, 2011 Linked to the Performance of the S&P 500 ® Index and the Russell 2000 ® Index Financial Products General The securities are designed for investors who are mildly bearish, neutral or mildly bullish on the Underlyings. Investors should be willing to lose some or all of their investment if a Knock-In Event occurs with respect to either Underlying. Any payment on the securities is subject to our ability to pay our obligations as they become due. Interest will be paid quarterly in arrears at a rate of 6.85% per annum. Interest will be calculated on a 30/360 basis, subject to Early Redemption. The Issuer may redeem the securities, in whole but not in part, on any Interest Payment Date scheduled to occur on or after February 28, 2011. No interest will accrue or be payable following an Early Redemption. Senior unsecured obligations of Credit Suisse AG, acting through its Nassau Branch, maturing November 29, 2011
